Citation Nr: 0933587	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-32 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's sister


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1964 to May 1966. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for 
hearing loss, right ear; hearing loss, left ear; and 
tinnitus. 

The issues have been recharacterized on the front page to 
comport with the evidence of record. 

In April 2009 a travel Board hearing was held in Lincoln, 
Nebraska before the undersigned Veterans Law Judge.  The 
transcript is of record.


FINDINGS OF FACT

1.  Reasonable doubt has been raised as to whether a hearing 
test was conducted at discharge. 

2.  The medical evidence establishes that the Veteran's 
currently diagnosed bilateral hearing loss is the result of 
active military service. 

3.  The evidence establishes that the Veteran's currently 
diagnosed tinnitus is the result of active military service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).

2.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

The Veteran contends that he sustained hearing loss and 
tinnitus due to service. 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease, such as hearing 
loss or tinnitus, to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  See 38 C.F.R. §§ 3.307, 3.309 (a).  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.  Even though disabling hearing 
loss is not demonstrated at separation, a veteran may, 
nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The record does not reflect that the Veteran's hearing loss 
developed to degree of 10 percent within one year from the 
date of termination, May 1966.  38 C.F.R §3.309(a)   
Notwithstanding, the Veteran may still establish service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

At the April 2009 hearing the Veteran testified that his 
current hearing loss and tinnitus were the result of acoustic 
trauma during service.  He reported firing M-14s, throwing 
hand grenades, firing and having M-60 machine guns shooting 
overhead, and explosive devices going off around him.  The 
Veteran also testified to exposure to the sound of missiles, 
and high pitched noise from the generators.  He testified 
that he was not provided hearing protection during service.  
He reported that he fired the new bazooka and it was so loud 
he could not hear for an hour.  The Veteran testified that he 
first experienced ringing in his ears in service and it has 
continued ever since.  The Veteran's sister testified that he 
did not have any hearing problems prior to service, but that 
he complained of ringing in the ears immediately after 
service.  He also testified that he was never given a hearing 
test upon separation.  The Veteran's testimony is credible. 
 
Service treatment records show no complaints of or treatment 
for hearing loss or tinnitus in service.  Hearing tests 
conducted in October 1963, January 1964 and March 1966 
revealed that at no point did any of the tests show hearing 
loss greater than 15 decibels at 500, 1000, 2000, 3000, or 
4000 Hertz.

A May 2008 VA audiological examination found normal to 
moderate conductive hearing loss in the right ear and normal 
to mild sensorineural hearing loss in the left ear.  The 
examiner stated that the right conductive component was of 
unknown etiology.  The examiner did not review the claims 
file.  The Veteran again reported his noise exposure from 
firing M-14 rifles, grenade explosions, missile firing, and 
generator noise.  The Veteran reported a history of tinnitus 
in both ears, hearing "bells", which began during service 
after firing a bazooka anti-tank gun.  The examiner opined 
that it was likely as not that the Veteran's hearing loss and 
tinnitus were related to military noise exposure, based on 
his clinical experience.  The examiner noted that while the 
left ear had no ratable hearing loss, however, the 
audiometric configuration was consistent with noise exposure. 

The May 2008 audiogram revealed the following audiometric 
results:  

May 2008


HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
40
LEFT
15
0
5
20
35
 
Speech recognition scores were 96 percent in both ears.   

In a June 2008 ear disease examination the physician noted 
the Veteran's normal hearing upon examination in March 1966.  
She opined that given the normal hearing level at separation 
and the Veteran's reports of hearing loss since service, it 
was difficult to ascertain when the insult occurred.  
However, the physician concluded that while the Veteran had 
mild right sided conductive hearing loss, it was less likely 
as not a result of his military service.  She then stated 
that the etiology was currently unknown.  As the physician is 
merely guessing as to when the Veteran's hearing loss began, 
the opinion is speculative and of limited probative value. 

In a July 2008 audiological consult for an opinion on hearing 
loss and tinnitus, without examination, the audiologist noted 
that the Veteran's claims file was reviewed and indicated 
normal hearing bilaterally at separation.  The audiologist 
stated that as the new information was not available to the 
examiner at the previous audiological examination, it was 
unlikely that current hearing loss was related to military 
acoustic trauma. 

In a September 2008 addendum another audiologist opined that 
the Veteran's hearing was normal at separation from service 
therefore it was less likely as not that the reported 
tinnitus was from military noise exposure.  The audiologist 
stated that there was a high correlation between hearing 
loss, tinnitus and noise exposure and that the presence of a 
ratable hearing loss from service or audiometric 
configuration consistent with noise exposure is a strong 
indicator that any reported tinnitus was also from noise 
exposure, conversely as the Veteran's hearing loss was not 
ratable, his tinnitus was not related to service. 

An October 2008 private audiological report found mild to 
high frequency sensorineural hearing loss bilaterally with 
word recognition scores of 100 percent bilaterally.  The 
Veteran reported in service noise exposure to rifles, 
grenades, anti-tank guns, and loud generators, without ear 
protection.  The private audiologist reported that he had 
reviewed the Veteran's service records.  He opined that it 
was quite likely that the noise exposure the Veteran suffered 
during service was the beginning of his hearing loss.  He 
explained that the type and degree of his hearing level was 
consistent with noise induced hearing loss.  

The October 2008 audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ


October 
2008 
500
1000
2000
3000
4000
RIGHT
20
25
40
35
40
LEFT
25
20
25
35
55

The October 2008 audiogram demonstrates ratable hearing loss 
for VA purposes in both the left and right ears.  38 C.F.R. 
§ 3.385.  

The Veteran believes that his tinnitus and hearing loss 
incurred in service.  The Veteran is capable of providing a 
competent opinion as to when he began to experience 
difficulty hearing, when his ears began ringing, and the 
length of time he has experienced these symptoms.  His 
factual recitation regarding the onset of hearing loss and 
tinnitus, which is consistent with his assigned duties as 
reflected in the record, is accepted as true.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As to the Veteran's hearing loss, in sum, the May 2008 VA 
audiologist and the October 2008 private audiologist both 
concluded that the Veteran's hearing loss was related to 
service.  Conversely the July 2008 VA audiologist concluded 
that the Veteran's hearing loss was not related to service.  
All opinions were based on current audiograms and the 
Veteran's in service noise exposure.  Furthermore both the 
July 2008 VA audiologist and the private audiologist reviewed 
the Veteran's service records.  At the very least the 
evidence is in equipoise.  

As to the Veteran's tinnitus, the May 2008 VA audiologist 
concluded that the Veteran's tinnitus was related to service 
and the September 2008 audiologist concluded that that it was 
not.  The evidence of record demonstrates that the Veteran 
has a current diagnosis of tinnitus.  Furthermore, he 
presented competent and credible testimony that his tinnitus 
began during service and has continued ever since, 
demonstrating both a continuity of symptomatology of tinnitus 
and chronicity of the condition.  Therefore service 
connection for tinnitus is warranted.  

With all doubt resolved in the Veteran's favor, the Board 
finds that the onset of bilateral hearing loss and tinnitus 
began in service.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted. 

Entitlement to service connection for tinnitus is granted.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


